[Cite as In re Disqualification of Wilson, 139 Ohio St. 3d 1205, 2014-Ohio-2045.]




                        IN RE DISQUALIFICATION OF WILSON.
                                  STATE v. HARRISON.
         [Cite as In re Disqualification of Wilson, 139 Ohio St. 3d 1205,
                                    2014-Ohio-2045.]
Judges—Affidavit of disqualification—R.C. 2701.03—Dismissed as untimely.
                    (No. 14-AP-021—Decided March 31, 2014.)
 ON AFFIDAVIT OF DISQUALIFICATION in Logan County Court of Common Pleas
                                 Case No. 13-04-0084.
                                ____________________
       O’CONNOR, C.J.
       {¶ 1} Defendant Kandale Harrison has filed an affidavit with the clerk of
this court under R.C. 2701.03 seeking to disqualify Judge Roger B. Wilson, a
retired judge sitting by assignment, from presiding over any further proceedings
in case No. 13-04-0084, now pending for trial in the Court of Common Pleas of
Logan County.
       {¶ 2} Harrison claims that Judge Wilson is prejudiced against him and
“has an interest in making sure [Harrison is] convicted” in the underlying case.
Harrison, however, filed his affidavit with the clerk on March 24, 2014, the day
before the scheduled trial. Under R.C. 2701.03(B), an affidavit of disqualification
must be filed “not less than seven calendar days before the day on which the next
hearing in the proceeding is scheduled.” This statutory deadline may be set aside
only “when compliance with the provision is impossible,” such as when the
alleged bias or prejudice occurs fewer than seven days before the hearing date or
the case is scheduled or assigned to a judge within seven days of the next hearing.
In re Disqualification of Leskovyansky, 88 Ohio St. 3d 1210, 723 N.E.2d 1099
(1999). Harrison claims that he did not file his affidavit earlier because he had
                              SUPREME COURT OF OHIO




filed a grievance against the judge, which he thought had the same effect as an
affidavit of disqualification. Harrison’s mistaken views about the affidavit-of-
disqualification process do not excuse his late filing of the affidavit in this case.
       {¶ 3} Accordingly, Harrison has not set forth a sufficient basis for setting
aside the seven-day filing requirement in R.C. 2701.03, and his affidavit of
disqualification is therefore dismissed as untimely.
                           _________________________




                                           2